Citation Nr: 1143455	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  96-06 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973, and from August 1975 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which continued a 50 percent evaluation for service-connected PTSD.  The case was subsequently transferred to the Cleveland, Ohio, RO.  

In October 1998, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  

In May 1999, September 2002, and December 2010, the Board remanded the listed issue for additional development.  This is the only issue pending before the Board at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the currently assigned 50 percent evaluation does not adequately reflect the severity of his PTSD.  This claim involves an exceptionally lengthy appeal period and the claims file contains extensive medical evidence.  On review, this evidence suggests varying symptoms as well as degree of disability and unfortunately, it is unclear whether all, or even part, of the reported symptoms can be attributed to service-connected PSTD.  

In December 2010, the Board determined that additional VA medical opinion was needed to determine whether the reported symptoms were consistent with a diagnosis of combat-related PTSD, and to reconcile the level of impairment with the Global Assessment of Functioning scores provided.  The Board directed that the RO/AMC request a review of the records by both a VA psychiatrist and a VA psychologist.  To the extent possible, the examiners were to indicate the level of occupational and social impairment related to PTSD alone.  The examiners were to specifically state whether the intermittent findings of mania, hallucinations, delusions, etc. were related to PTSD or another diagnosed disorder.  The examiners were to reconcile the Global Assessment of Functioning scale scores with the Veteran's reported impairment due to PTSD alone, to include the ability to obtain and/or retain employment.

In January 2011, the AMC requested a VA examination in compliance with the Board's remand directives.  In February 2011, the Veteran underwent a mental health examination, which was conducted by a VA psychiatrist.  The diagnosis was chronic PTSD, and a Global Assessment of Functioning score of 60 was assigned.  The examiner stated that the Veteran fulfilled the criteria for PTSD and most likely than not his PTSD is connected with his Vietnam service.  

The claims file contains a May 2011 Memorandum completed by a Decision Review Officer (DRO) at the AMC.  The DRO indicated that the February 2011 examination was full and provided a Global Assessment of Functioning score.  The DRO further stated that a comparison of this examination to the record did not find any inconsistencies that would require an examination by a psychologist as well.  It was noted that Global Assessment of Functioning scores have been consistently 55 to 60 and generally show the impairment level of the Veteran on examination.  The DRO concluded that based on the evidence of record and current fact pattern, a separate evaluation by a psychologist would not, in all likelihood, present any evidence suggestive of an increase in disability, just additional delays in the claim. 
 
The Board acknowledges the DRO memorandum.  In its December 2010 remand, however, the Board discussed the medical evidence in detail and specifically noted that the record contains various Axis I diagnoses and that the PTSD diagnosis appeared inconsistent with some of the symptoms noted (mania, delusions, hallucinations, and magical thinking).  The Board found that the record did not explain why the Global Assessment of Functioning scale scores remained fairly high in light of the symptoms and impairment described.  

On review, the February 2011 VA examination is completely unresponsive to the December 2010 remand directives and thus, the case must once again be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  The DRO memorandum does not correct the deficiencies in the examination report.  

Additionally, the December 2010 remand directed that on readjudication, the RO/AMC must consider and document their review under both the former and revised rating criteria under Diagnostic Code 9411.  On review of the May 2011 supplemental statement of the case, this has not been accomplished.  Thus, a remand is required for this reason as well.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will request a REVIEW OF THE RECORDS by both a VA psychiatrist and psychologist.  Additional examination of the Veteran is not required unless requested by the examiners.  The claims folder and a copy of the December 2010 remand and this remand are to be made available for the examiner to review.  

The examiners are to review all VA examinations and all outpatient records.  Then, to the extent possible, indicate the level of occupational and social impairment related to service-connected PTSD alone.  The examiners are advised that entitlement to service connection for substance abuse secondary to PTSD has already been denied.  The examiners are to specifically state whether the intermittent findings of mania, hallucinations, delusions, etc. are related to PTSD or to another diagnosed disorder.  If the symptoms due to service-connected PTSD cannot be differentiated from symptoms caused by any other diagnosed psychiatric disorder that fact must be reported and the rationale for that conclusion explained.  To the extent possible, the examiners are to reconcile the Global Assessment of Functioning scale scores with the Veteran's reported impairment due to PTSD alone, to include the ability to obtain and/or retain employment.  

The examiners are hereby notified that while both the grant of service connection for PTSD and the assigned 50 percent evaluation are protected pursuant to VA regulations, the evidence of record shows that Veteran was never a member of Special Forces as he has claimed.  Further, contrary to his claim, the appellant never served in combat.  Service personnel records indicate that the Veteran participated as a member of a special landing force in the contiguous waters of Vietnam in October 1971, December 1971, and February 1972.  He was also a security guard in Thailand with a Marine Air Wing.  The records do not show that he received any awards or decorations conclusively indicating combat participation.  The examiners are informed that the Veteran has provided inconsistent reports regarding the circumstances of his military service and claimed stressors.  

With respect to any opinion offered, a complete rationale must be provided.  

2.  After the development requested has been completed, the AMC/RO must carefully review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at one.  

3.  Upon completion of the above requested development and any additional development deemed appropriate, the RO must readjudicate the issue of entitlement to an evaluation greater than 50 percent for PTSD.  All applicable laws and regulations should be considered.  The RO/AMC must consider and document their review under both the rating criteria in effect in January 1996, and the rating criteria currently in effect when evaluating the appellant's posttraumatic stress disorder under Diagnostic Code 9411.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


